in forma pauperis in the district court or to pay the filing fee.
                  Accordingly, cause appearing, this appeal is dismissed.
                              It is so ORDERED.


                                                                                C.J.
                                                     Hardesty


                                                                                    J.



                                                              0\94.
                                                     Cherry




                  cc:   Hon. Robert Teuton, District Judge, Family Court Division
                        Felton L. Matthews, Jr.
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    eo